UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TYRONE BENTLEY,

                            Petitioner,
       v.
                                                               9:18-CV-1025
                                                               (MAD/CFH)
VERONICA FERNANDEZ,

                            Respondent.


APPEARANCES:                                                   OF COUNSEL:

TYRONE BENTLEY
54402-066
Petitioner, pro se
Ray Brook Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977

MAE A. D’AGOSTINO
United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Tyrone Bentley filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, as well as a memorandum of law. Dkt. No. 1, Petition ("Pet."); Dkt. No. 1-1,

Memorandum of Law ("P. Mem."). He is confined at the Federal Correctional Institution

("FCI") in Ray Brook, New York, and has paid the statutory filing fee. Dkt. No. 3, Text Order

dated 09/10/18; Dkt. Entry dated 09/10/18 (indicating receipt number for the paid filing fee).

II.    RELEVANT BACKGROUND

       On January 6, 2012, petitioner was convicted by a jury, in the United States District

Court for the Eastern District of Pennsylvania (“the Eastern District Court”), of conspiracy to
commit armed bank robbery in violation of 18 U.S.C. § 371, armed bank robbery and aiding

and abetting in violation of 18 U.S.C. § 2113(d), and using a firearm during a crime of

violence and aiding and abetting in violation of 18 U.S.C. § 924(c)(1). Pet. at 2; see also

United States v. Bentley, No. 2:10-CR-0525, Dkt. No. 107 at 1, Judgment (“J.”); United States

v. Bentley, 528 F. App'x 247, 248 (3rd Cir. 2013) (hereinafter “Bentley I”); United States v.

Bentley, Nos. 2:10-CR-0525, 2:14-CV-4878, 2015 WL 12743602, at *1 (E.D. Pa. June 10,

2015) (hereinafter “Bentley II”).1 On August 22, 2012, petitioner was sentenced to 408

months in prison. United States v. Bentley, No. 2:10-CR-0525, J. at 2-6; Bentley II, 2015 WL

12743602, at *1. Petitioner appealed, and the United States Court of Appeals for the Third

Circuit affirmed the judgment of conviction. United States v. Bentley, No. 2:10-CR-0525, Dkt.

Nos. 108, Notice of Appeal; 110, Mandate; see also Bentley I, 528 F. App'x at 248, 252.

          On August 20, 2014, petitioner filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255, in which he argued that (1) “the trial evidence [did

not] support his conspiracy conviction;” (2) the imposed sentence “violated Alleyne v. U[nited

States] and the Double Jeopardy Clause;” (3) the trial court’s “jury instructions on aiding and

abetting the § 924(c) offense were erroneous under United States v. Rosemond2 . . . [which

held] that to convict . . . under an aiding and abetting theory, a defendant must have, inter


          1
              Citations to petitioner's filings refer to the pagination generated by CM/ECF, the Court's electronic filing
system.
       2
         In Rosemond, the Supreme Court held that, in order for a defendant to be guilty for aiding and abetting
armed robbery pursuant to § 924(c), the
              defendant’s knowledge of [the principle’s use] of a firearm must be advance
              knowledge . . . When an accomplice knows beforehand of a confederate’s design to
              carry a gun, he can attempt to alter that plan or, if unsuccessful, withdraw from the
              enterprise: it is deciding instead to go ahead with his role . . . that shows his intent
              to aide in an armed offense.
Rosemond v. United States, 572 U.S. 65, 78 (2014). Accordingly, the “jury instructions should convey . . . that the
defendant has chosen, with full knowledge, to participate in the illegal scheme . . . . “ Id. at 79.

                                                             2
alia, ‘advance knowledge’ that his accomplice would use a gun during the crime of violence;”

(4) the jury’s verdict cannot stand under Rosemond; (5) there was a defective indictment

“because it did not describe how [petitioner] aided and abetted the § 924(c) offense;” (6) the

trial court erred in constructively amending the indictment via incorrect jury instructions; and

(7) the government also constructively amended the indictment via its closing arguments.

United States v. Bentley, No. 2:10-CR-0525, Dkt. No. 129 at 2-9, Order dated June 10, 2015;

accord Bentley II, 2015 WL 12743602, at *1-*4. On June 10, 2015, the Eastern District Court

dismissed petitioner's motion. United States v. Bentley, No. 2:10-CR-0525, Order dated June

10, 2015 at 10; accord Bentley II, 2015 WL 12743602, at *4. With regard to petitioner’s

contentions that Rosemond required his convictions be vacated, the Eastern District Court

held that “[b]ecause Rosemond . . . does not apply retroactively to cases on collateral

review,” petitioner’s arguments were unavailing. United States v. Bentley, No. 2:10-CR-0525,

Order dated June 10, 2015 at 4-5; Bentley II, 2015 WL 12743602, at *4.

       Petitioner unsuccessfully sought reconsideration of the court’s aforementioned order.

United States v. Bentley, No. 2:10-CR-0525, Dkt. Nos. 131, 136, 137. Petitioner also sought

to appeal, and the Third Circuit denied petitioner's request for a certificate of appealability and

dismissed the appeal. Id., No. 2:10-CR-0525, Dkt. Nos. 133, Appeal; 134, Clerk’s Notice;

138, Mandate. Specifically, with respect to petitioner’s arguments surrounding Rosemond,

the Third Circuit noted that such reliance “to invalidate [petitioner’s] aiding and




                                                 3
abetting conviction [is missplaced because] Rosemond did not announce a new rule of law

that applies retroactively to cases on collateral review.” Id., No. 2:10-CR-0525, Mandate at 1-

2.

         On June 23, 2016, petitioner filed a second motion to vacate, correct, or set aside his

sentence pursuant to 28 U.S.C. § 2255 in which he argued that, in light of the Supreme Court

cases Johnson v. United States and Welch v. United States, petitioner’s conviction under §

924(c) must be vacated and his sentence adjusted accordingly. United States v. Bentley, No.

2:10-CR-0525, Dkt. No. 141. On July 11, 2018, the Eastern District Court dismissed

petitioner’s motion as it was a successive petition over which the court had no jurisdiction.

Id., No. 2:10-CR-0525, Dkt. No. 147 at 1, Order dated 07/11/18.

III.     THE PRESENT PETITION

         In his present petition and memorandum of law, petitioner is again plainly challenging

his underlying conviction and sentence. Petitioner contends that he is entitled to relief

because, pursuant to the Supreme Court’s decision in Rosemond, “the trial court’s jury

instructions were erroneous because they failed to require that [petitioner] knew in advance

that his alleged cohort would be armed,” and as a result “the jury was not required to find all

the elements required in making a finding of guilt as to 18 U.S.C. § 924(c).” P. Mem. at 10,

11-12.

         Petitioner argues that 28 U.S.C. § 2255 is inadequate or ineffective to test the legality

of his conviction because petitioner “ha[s] previously filed a § 2255 [and a]t this point,

[petitioner’s] argument is actual innocence, and that can be heard in 2241 under the Savings

Clause.” Pet. at 4.



                                                  4
IV.    DISCUSSION

       A federal prisoner may challenge his detention under 28 U.S.C. §§ 2241 and 2255.

See 28 U.S.C. § 2255; Adams v. United States, 372 F.3d 132, 134 (2d Cir. 2004); Chambers

v. United States, 106 F.3d 472, 474 (2d Cir. 1997). Section 2255 is the proper mechanism

for prisoners to attack the imposition of a sentence "on the grounds that it was 'imposed in

violation of the Constitution.'" Morales v. United States, 635 F.3d 39, 42-43 (2d Cir. 2011)

(quoting 28 U.S.C. § 2255(a)); Adams, 372 F.3d at 134. A motion pursuant to section 2255

must be brought in the sentencing court. See Boumediene v. Bush, 553 U.S. 723, 775

(2008) (holding that section 2255 directs claims challenging a federal sentence on the ground

that it was imposed in violation of the Constitution or laws of the United States "not to the

court that had territorial jurisdiction over the place of the petitioner's confinement but to the

sentencing court, a court already familiar with the facts of the case."); Williams v. Winn, No.

4:05-CV- 4010, 2005 WL 1541099, at *1 (D. Mass. June 30, 2005) ("[As] Section 2255 is the

correct vehicle for challenging the legality of a sentence . . . this Court is without jurisdiction

under section 2241 to correct petitioner's sentence."). If the motion is denied, a petitioner

may seek to appeal the district court's decision in the appropriate court of appeals for the

district of sentencing. Rule 11, Rules Governing Section 2255 Proceedings For the United

States District Courts); Fed. R. App. P. 4(a) (governing time to take an appeal); Fed. R. App.

P. 22 (governing appeals in "Habeas Corpus and Section 2255 Proceedings.").

       By contrast, section 2241 is the proper vehicle to challenge the execution of a

sentence. Adams, 372 F.3d at 135; 28 U.S.C. § 2241. For example, a petitioner may use a

section 2241 petition to challenge a federal official's computation of a sentence, parole

decisions, or prison disciplinary actions. Cook v. N.Y.S. Div. of Parole, 321 F.3d 274, 278 (2d

                                                  5
Cir. 2003); Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir. 2001). Petitions filed under section

2241 must name the petitioner's warden as respondent and be filed in the district of the

petitioner's confinement. 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542 U.S. 426, 435, 447

(2004).

       In rare circumstances, a federal prisoner may challenge the validity of his or her

conviction under section 2241 if he or she can show that the remedy under section 2255 is

"inadequate or ineffective to test the legality of his [or her] detention." 28 U.S.C. § 2255(e);

Cephas v. Nash, 328 F.3d 98, 104 (2d Cir. 2003); Triestman v. United States, 124 F.3d 361,

373-74 (2d Cir. 1997). The Second Circuit discussed this "savings clause" provision at length

in Triestman and cautioned that its remedy is narrow and exists solely "to preserve habeas

corpus for federal prisoners in those extraordinary instances where justice demands it."

Triestman, 124 F.3d at 378 (citations omitted). Section 2255 is "inadequate or ineffective"

only when the failure to allow collateral review would raise serious constitutional questions

because the prisoner "(1) can prove 'actual innocence on the existing record,' and (2) 'could

not have effectively raised [his] claim[s] of innocence at an earlier time.'" Cephas, 328 F.3d

at 104 (quoting Triestman, 124 F.3d at 363); see Adams, 372 F.3d at 135 (holding that the

remedy under section 2255 is "not inadequate or ineffective simply because the prisoner

cannot meet the AEDPA's gate-keeping requirements, so long as the claim the prisoner

seeks to raise was previously available to him on direct appeal or in a prior § 2255 petition")

(emphasis in original); Triestman, 124 F.3d at 376 ("If it were the case that any prisoner who

is prevented from bringing a § 2255 petition could, without more, establish that




                                                6
§ 2255 is 'inadequate or ineffective,' . . . then Congress would have accomplished nothing at

all in its attempts–through statutes like the AEDPA–to place limits on federal collateral

review.").

        While petitioner has acknowledged filing a prior section 2255 and claims to

comprehend how the Savings Clause works (and how his present petition falls within it), the

substance of petitioner’s present argument is identical to what he first filed in his original

section 2255.3 Said in simpler terms, while this proceeding is allegedly brought pursuant to

section 2241, it is actually a section 2255 petition in disguise. As noted above, petitioner has

already filed two section 2255 motions, the first of which the Eastern District Court rejected

and dismissed after considering the merits. United States v. Bentley, No. 2:10-CR-0525,

Order dated June 10, 2015 at 10; accord Bentley II, 2015 WL 12743602, at *4. As a result,

this petition is second or successive.4 When a petitioner files a section 2241 petition

                 in an attempt to evade § 2255's limits on second or successive
                 petitions, and when the petitioner has already had a prior § 2255
                 petition dismissed on the merits . . . the district court can treat the
                 § 2241 petition as a second or successive § 2255 petition and
                 refer the petition to [the appropriate Court of Appeals] for
                 certification or, if it is plain from the petition that the prisoner
                 cannot demonstrate that a remedy under § 2255 would be
                 inadequate or ineffective to test the legality of his detention, the


        3
            Petitioner failed to mention his unsuccessful attempts at directly appealing his conviction, appealing in his
first section 2254 petition, or filing his second section 2254 petition. Pet. at 2-6.
        4
          Ordinarily, when a district court recharacterizes a pro se petitioner's filing "as a first § 2255 motion[,]" the
court must "notify the pro se litigant that it intends to recharacterize the pleading, warn the litigant that this
recharacterization means that any subsequent § 2255 motion will be subject to the restrictions on 'second or
successive' motions, and provide the litigant an opportunity to withdraw the motion or to amend it so that it contains
all the § 2255 claims he believes he has." Castro v. United States, 540 U.S. 375, 383 (2003). The notice
requirements do not apply to federal prisoners, like petitioner, who had one or more prior section 2255 motions
dismissed on the merits because petitioner is already subject to the gate keeping provisions that require certification
from the appropriate court of appeals before any second or successive motion may be considered by the district
court. Adams, 372 F.3d at 136; Roccisano v. Menifee, 293 F.3d 51, 58 (2d Cir. 2002).


                                                            7
               district court may dismiss the § 2241 petition for lack of
               jurisdiction.

Adams, 372 F.3d at 136 (citations omitted); see also Cephas, 328 F.3d at 104 n.5 ("[I]f it

concludes that it lacks jurisdiction over a § 2241 petition, a district court always has the option

just to dismiss it.").

       In this case, the Court concludes that petitioner may not test the validity of his

conviction or sentence to pursuant to section 2241. In his petition, petitioner asserts that a

section 2255 petition was already filed, but that the arguments for actual innocence that he is

now alleging were unavailable to him at the time he initially filed his section 2255 petition

given a change in the law. Pet. at 5; P. Mem. at 10. Specifically, the Supreme Court clarified

an aspect of accessorial liability, requiring that a person who aids and abets an armed bank

robber must know that the principle will be armed in advance. P. Mem. at 10-11. Petitioner

argues that was not the rule which was provided to the jury; therefore, the jury could not find,

nor was the prosecution required to prove, every element of that crime. Id. at 11-12. This,

petitioner argues, violates due process and renders his conviction and sentence

unconstitutional. Id. at 12-13. For the following reasons, petitioner's arguments are

unavailing.

       To the extent that petitioner argues that his actual innocence claim, based on

Rosemond, was previously unavailable to him during his prior section 2255 petitions, such

arguments are patently untrue. Petitioner filed his first section 2255 petition in August of

2015, well over a year after Rosemond was decided. Rosemond, 572 U.S. 65 (2014).

Accordingly, the Supreme Court case was not decided during or even after the petition.




                                                 8
       Moreover, petitioner knew about the holding and made the exact same argument he is

presently making to this Court previously to the Eastern District Court and the Third Circuit in

his first section 2254 petition; the argument was rejected by both courts on the merits.

Compare United States v. Bentley, No. 2:10-CR-0525, Order dated June 10, 2015 at 4-5;

Bentley II, 2015 WL 12743602, at *4 (denying petitioner’s argument that the trial court’s “jury

instructions on aiding and abetting the § 924(c) offense were erroneous under United States

v. Rosemond . . . [which held] that to convict . . . under an aiding and abetting theory, a

defendant must have, inter alia, ‘advance knowledge’ that his accomplice would use a gun

during the crime of violence,” because “Rosemond . . . does not apply retroactively to cases

on collateral review.”) with P. Mem. at 10, 11-12 (arguing that pursuant to Rosemond, “the

trial court’s jury instructions were erroneous because they failed to require that [petitioner]

knew in advance that his alleged cohort would be armed,” and as a result “the jury was not

required to find all the elements required in making a finding of guilt as to 18 U.S.C. §

924(c).”). Therefore, the argument was not only plainly available to petitioner during the

course of his first section 2255 petition, he actually made the exact same argument.

Accordingly, the Savings Clause is clearly inapplicable. See Adams, 372 F.3d at 135

(denying entitlement to § 2241 where petitioner not only could have raised some of his

arguments in prior proceedings, but actually did raise them); see also Cephas, 328 F.3d at

104 (quoting Triestman, 124 F.3d at 363).

       Further, petitioner’s present argument remained available during the time petitioner

filed his second section 2254, he just failed to raise it. That omission does not now make this

a novel issue. See Love v. Menifee, 333 F.3d 69, 73 (2d Cir. 2003) ("'[S]erious constitutional

questions' are not raised when AEDPA prevents a prisoner from raising a claim that he or she

                                                 9
could have raised on direct review or in an earlier section 2255 motion."); Cephas, 328 F.3d

at 105 ("But where, as in Cephas's case, petitioner invokes § 2241 jurisdiction to raise claims

that clearly could have been pursued earlier, or where his asserted innocence is plainly belied

by the record, then the savings clause of § 2255 is not triggered and dismissal of the § 2241

petition for lack of jurisdiction is warranted.").

          To the extent that petitioner may be understood to request review of the Eastern

District Court’s or the Third Circuit’s determination about the retroactive applicability of

Rosemond, his request must be denied. This Court lacks jurisdiction to review or reverse the

decision of a sister district or circuit court.

          In sum, the Court lacks jurisdiction to entertain petitioner's section 2241 petition

because he is not challenging the execution of his sentence and he has failed to demonstrate

that section 2255 is inadequate or ineffective to test the legality of his detention. Cephas,

328 F.3d at 104; Triestman, 124 F.3d at 363, 378. Accordingly, the petition is dismissed for

lack of jurisdiction.5

V.        CONCLUSION

          WHEREFORE, it is

          ORDERED that the petition (Dkt. No. 1) is DISMISSED for lack of jurisdiction; and it is

further

          5
            For the reasons discussed herein, transferring this action to the Third Circuit would be a permissible
disposition; however, the Court declines to transfer the case to the Third Circuit because the petition plainly does
not meet the requirements imposed by 28 U.S.C. § 2255(h) for filling a second or successive section 2255 petition.
28 U.S.C. § 2255(h)(1)-(2) (requiring that a "second or successive motion" be certified by the appropriate court of
appeals to contain either "newly discovered evidence . . . sufficient to establish by clear and convincing evidence that
no reasonable factfinder would have found the movant guilty of the offense," or "a new rule of constitutional law,
made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable"). Petitioner’s
claim of actual innocence based on Rosemond was known to him in 2014 when he filed his first section 2255 petition.
Further, it was raised in that petition and subsequent appeal, and it was rejected, on the merits, by both courts. For
the reasons stated above, the Court therefore concludes that dismissal of the petition is appropriate.

                                                          10
      ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Court's Local Rules of Practice.

IT IS SO ORDERED.

Dated: October 5, 2018
      Albany, New York




                                             11
